  Case 18-17971       Doc 33   Filed 05/03/19 Entered 05/06/19 10:13:40                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      18-17971
Tyler C Edwards                               )
                                              )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               Kane
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, and due notice having been given to all parties in interest,

  IT IS HEREBY ORDERED THAT:

   1. The Debtor's plan is modified post-confirmation by increasing the plan payment to $415 a month,
beginning April 2019 until the end of the plan and by deferring the current trustee default to the end of
the plan.

  2. The plan base shall remain the same.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: May 03, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
